DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the term “the detecting circuit” in lines 4-5 renders the claim indefinite. There is insufficient antecedent basis for this term in the claim. As a result, it is unclear what “detecting circuit” the claim is referring to. As a result, the scope of the claim is indefinite. For purposes of examination, the claim will be read as “a detecting circuit”. 
Claims 12-14 and 17 are rejected due to their dependence on claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos et al. (U.S. Pub. No. 2017/0209053) (previously cited) in view of Vu et al. (U.S. Pub. No. 2015/0022366).
Regarding claim 1, Pantelopoulos discloses:
a wearable apparatus (paragraph 0008) comprising: a determining circuit, a detecting circuit, a switching circuit, and an adjusting circuit (See Figure 8B for each of the disclosed circuit elements including the processor); wherein the detecting circuit is configured to detect and determine, through a sensor whether a triggering operation satisfying a preset condition is received (paragraph 0328 discloses wherein the system may detect and determine, through the use of a sensor, a triggering operation, such as a rolling of a wrist, satisfying a preset condition); the switching circuit is used for switching the wearable apparatus to a preset operating mode when the detecting circuit detects the triggering operation satisfying the preset condition, wherein the preset condition is set in advance based on habit of user wearing the wearable apparatus, and wherein the preset operating mode comprises a blood pressure detection mode (paragraph 0328 discloses wherein a series of motion’s or preset movements or commands are used to trigger or manipulate a specific command or operation of the biometric monitoring device and at least abstract and paragraphs 0008-0009 discloses wherein the devices measures blood pressure; additionally, paragraph 0136 discloses that the calibration mode is entered by having the user provide input through an on-device menu, a button, or a mobile phone, the device is configured to detect blood pressure (paragraph 0095)); the adjusting circuit is configured to adjust the wearable apparatus to satisfy an operating requirement of a current operating mode when the determining circuit determines that the wearable apparatus has been switched to the preset operating model (paragraph 0136 discloses wherein the system may initiate sensors to detect pulse waves depending on the preset operating mode. This would require an adjusting circuit configured to adjust the wearable apparatus to satisfy an operating requirement of a current operating mode when the determining circuit determines that the wearable apparatus has been switched to the preset operating mode); wherein the triggering operation satisfying the preset condition comprises: an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a horizontal plane during a first time period and/or the wearable apparatus being rotated by the user wearing the wearable apparatus for times greater than a preset number of times during a time period (paragraph 0328 discloses wherein the triggering motion or movement can include rolling one’s wrist or raising one’s arm above a reference plane such that the triggering motion would include rotating the apparatus with reference to a horizontal plane and wherein the detected rotation would be involve rolling or rotating the user’s wrist or raising the user’s arm from a reference plan with the wearable apparatus a number of times more than a preset or threshold amount).
	Yet the Pantelopoulos does not specifically disclose:
wherein the triggering operation satisfying the preset condition comprises: an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a preset horizontal plane being in a preset angle range with reference to the preset horizontal plane during a first preset time period, wherein the preset horizontal plane is set according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed by the user wearing the wearable apparatus.
However, in the same field of wearable physiological sensing devices, Vu discloses:
wherein the triggering operation satisfying the preset condition comprises: an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a preset horizontal plane being in a preset angle range with reference to the preset horizontal plane during a first preset time period, wherein the preset horizontal plane is set according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed by the user wearing the wearable apparatus (paragraph 0045 disclose wherein triggering the action of a device includes moving the device in a particular way and holding at a particular angle for a particular period of time such that the device is triggered by moving the device from a preset reference plane and then rotating or turning the device at a particular angle with reference to a horizontal plane for a preset or particular period of time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Pantelopoulos to incorporate wherein the triggering operation satisfying the preset condition comprises: an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a preset horizontal plane being in a preset angle range with reference to the preset horizontal plane during a first preset time period, wherein the preset horizontal plane is set according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed by the user wearing the wearable apparatus, as taught by Vu, such that the rolling or rotation of the wrist or raising of an arm for triggering a command in Pantelopoulos is modified such that the triggering action is based on a specific movement or rotation at a preset angle with regard to a horizontal plane or reference point for a preset period of time. And such modification would be an obvious simple substitution for the triggering action of Pantelopoulos, to achieve the predictable result of triggering or activating a specific action or response from the device.
 	Regarding claim 3, Pantelopoulos in view of Vu discloses the wearable apparatus of claim 1, Pantelopoulos further discloses:
wherein the wearable apparatus comprises a wristwatch (shown in Figure 13A-B) provided with a first electrode (1310), a second electrode (1312) and a third electrode (one of 1302 or 1303) for a blood pressure detection (paragraph 0113); and wherein the first electrode is provided on a back of a dial of the wristwatch (shown in Figure 13A); the second electrode is provided on a surface of a watchband of the wristwatch (1308), which is configured to be in contact with a skin (paragraph 0113).
Regarding claim 10, Pantelopoulos discloses:
A method of adjusting a wearable apparatus (paragraph 0008) comprising: a detecting and  determining, through a sensor, whether a triggering operation satisfying a preset condition is received (paragraph 0328 discloses wherein the system may detect and determine, through the use of a sensor, a triggering operation, such as a rolling of a wrist, satisfying a preset condition); switching the wearable apparatus to a preset operating mode when the detecting circuit detects the triggering operation satisfying the preset condition, wherein the preset condition is set in advance based on habit of user wearing the wearable apparatus, and wherein the preset operating mode comprises a blood pressure detection mode (paragraph 0328 discloses wherein a series of motion’s or preset movements or commands are used to trigger or manipulate a specific command or operation of the biometric monitoring device and at least abstract and paragraphs 0008-0009 discloses wherein the devices measures blood pressure; additionally, paragraph 0136 discloses that the calibration mode is entered by having the user provide input through an on-device menu, a button, or a mobile phone, the device is configured to detect blood pressure (paragraph 0095)); determining whether the wearable apparatus has been switched to a preset operating model and adjusting the wearable apparatus to satisfy an operating requirement of a current operating mode when it is determined that the wearable apparatus has been switched to the preset operating mode (paragraph 0136 discloses wherein the system may initiate sensors to detect pulse waves depending on the preset operating mode. This would require an adjusting circuit configured to adjust the wearable apparatus to satisfy an operating requirement of a current operating mode when the determining circuit determines that the wearable apparatus has been switched to the preset operating mode); wherein the triggering operation satisfying the preset condition comprises: an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a horizontal plane during a first time period and/or the wearable apparatus being rotated by the user wearing the wearable apparatus for times greater than a preset number of times during a time period (paragraph 0328 discloses wherein the triggering motion or movement can include rolling one’s wrist or raising one’s arm above a reference plane such that the triggering motion would include rotating the apparatus with reference to a horizontal plane and wherein the detected rotation would be involve rolling or rotating the user’s wrist or raising the user’s arm from a reference plan with the wearable apparatus a number of times more than a preset or threshold amount).
	Yet the Pantelopoulos does not specifically disclose:
wherein the triggering operation satisfying the preset condition comprises: an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a preset horizontal plane being in a preset angle range with reference to the preset horizontal plane during a first preset time period, wherein the preset horizontal plane is set according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed by the user wearing the wearable apparatus.
However, in the same field of wearable physiological sensing devices, Vu discloses:
wherein the triggering operation satisfying the preset condition comprises: an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a preset horizontal plane being in a preset angle range with reference to the preset horizontal plane during a first preset time period, wherein the preset horizontal plane is set according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed by the user wearing the wearable apparatus (paragraph 0045 disclose wherein triggering the action of a device includes moving the device in a particular way and holding at a particular angle for a particular period of time such that the device is triggered by moving the device from a preset reference plane and then rotating or turning the device at a particular angle with reference to a horizontal plane for a preset or particular period of time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Pantelopoulos to incorporate wherein the triggering operation satisfying the preset condition comprises: an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a preset horizontal plane being in a preset angle range with reference to the preset horizontal plane during a first preset time period, wherein the preset horizontal plane is set according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed by the user wearing the wearable apparatus, as taught by Vu, such that the rolling or rotation of the wrist or raising of an arm for triggering a command in Pantelopoulos is modified such that the triggering action is based on a specific movement or rotation at a preset angle with regard to a horizontal plane or reference point for a preset period of time. And such modification would be an obvious simple substitution for the triggering action of Pantelopoulos, to achieve the predictable result of triggering or activating a specific action or response from the device.
Regarding claim 12, Pantelopoulos in view of Vu discloses the method of claim 10, Pantelopoulos further discloses:
wherein the wearable apparatus comprises a wristwatch (shown in Figure 13A-B) provided with a first electrode (1310), a second electrode (1312) and a third electrode (one of 1302 or 1303) for a blood pressure detection (paragraph 0113); and wherein the first electrode is provided on a back of a dial of the wristwatch (shown in Figure 13A); the second electrode is provided on a surface of a watchband of the wristwatch (1308), which is configured to be in contact with a skin (paragraph 0113).
Regarding claim 19, Pantelopoulos in view of Vu discloses the method of claim 10, Pantelopoulos further discloses:
a terminal comprising a memory, and a processor wherein the processor is configured to execute program instructions in the memory, the program instructions, when read by the processor, perform the method (see paragraph 0162).
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos in view of Vu, as applied to claim 3, in view of Bushnell et al. (US 20170086743 A1) (previously cited).
Regarding claim 4, Pantelopoulos in view of Vu teaches the wearable apparatus of claim 3. Pantelopoulos further discloses:
that the device may provide biometric feedback to the user, such as instructing the user to tighten the watchband, when a signal from a sensor is too low or has poor quality (paragraph 0271). 
Yet, Pantelopoulos does not teach:
the adjusting circuit being configured to: adjust a tightness of the watchband through a preset adjusting device when the determining circuit determines that the wearable apparatus has been switched to the blood pressure detection mode; or stopping the adjusting of the tightness of the watchband by the adjusting device when a first sensor determines that the adjusting of the tightness of the watchband satisfies a requirement for the blood pressure detection and contacts between the first electrode and the second electrode and the skin satisfy the requirement for the blood pressure detection. 
However, in the same field of blood pressure measurement devices, Bushnell discloses:
a wearable electronic device (shown in Figure 1 and 2A) for measuring blood pressure (paragraph 0054) comprising an adjusting circuit (218) which is configured to adjust a tightness of the watchband (103A and B) through a preset adjusting device (227 and 228 – motor and winch; paragraph 0048-0049), and stopping the adjusting of the tightness of the watchband by the adjusting device when a first sensor (210 – electrode force sensor) determines the adjusting of the tightness of the watchband satisfies a requirement for blood pressure detection (paragraph 0047). The force of the sensor may also be used to determine an operating state of the electronic device (paragraph 0051) and Bushnell further teaches that a sensor (220) may also be used to determine the force on an outside portion of the wristband (paragraphs 0058-0060). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Pantelopoulos and Vu to include the adjusting device, adjusting method, and force electrodes of Bushnell. This would allow the device of Pantelopoulos to automatically adjust the tightness of the wearable device when the device of Pantelopoulos determines that the signal quality of the electrodes is low, and the wristband should be tightened, instead of prompting the user to perform the action of tightening (Pantelopoulos paragraph 0270-0272). In addition, it would improve the accuracy and operation of the blood pressure detection (Bushnell paragraph 0048). Thus, incorporating the adjusting method, and associated adjusting device and force electrodes of Bushnell, would simply constitute applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 5, Pantelopoulos in view of Vu and Bushnell teaches the wearable apparatus of claim 4. Yet Pantelopoulos does not disclose: 
wherein the adjusting device comprises means configured to adjust the tightness of the watchband through a micro-motor.
However, in the same field of blood pressure measurement devices, Bushnell discloses:
the adjusting device (Figure 2A and B) comprising a motor (227) connected to a winch (228) which is used to tighten the watchband (paragraph 0048-0049). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Pantelopoulos and Vu to incorporate wherein the adjusting device comprises means configured to adjust the tightness of the watchband using a micro-motor, as taught by Bushnell, in order to improve the accuracy and operation of the blood pressure detection (paragraph 0048). 
Regarding claim 13, Pantelopoulos in view of Vu teaches the method of claim 12. Pantelopoulos further discloses:
that the device may provide biometric feedback to the user, such as instructing the user to tighten the watchband, when a signal from a sensor is too low or has poor quality (paragraph 0271). 
Yet, Pantelopoulos does not teach:
the adjusting circuit being configured to: adjust a tightness of the watchband through a preset adjusting device when the determining circuit determines that the wearable apparatus has been switched to the blood pressure detection mode; or stopping the adjusting of the tightness of the watchband by the adjusting device when a first sensor determines that the adjusting of the tightness of the watchband satisfies a requirement for the blood pressure detection and contacts between the first electrode and the second electrode and the skin satisfy the requirement for the blood pressure detection. 
However, in the same field of blood pressure measurement devices, Bushnell discloses:
a wearable electronic device (shown in Figure 1 and 2A) for measuring blood pressure (paragraph 0054) comprising an adjusting circuit (218) which is configured to adjust a tightness of the watchband (103A and B) through a preset adjusting device (227 and 228 – motor and winch; paragraph 0048-0049), and stopping the adjusting of the tightness of the watchband by the adjusting device when a first sensor (210 – electrode force sensor) determines the adjusting of the tightness of the watchband satisfies a requirement for blood pressure detection (paragraph 0047). The force of the sensor may also be used to determine an operating state of the electronic device (paragraph 0051) and Bushnell further teaches that a sensor (220) may also be used to determine the force on an outside portion of the wristband (paragraphs 0058-0060). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Pantelopoulos and Vu to include the adjusting device, adjusting method, and force electrodes of Bushnell. This would allow the device of Pantelopoulos to automatically adjust the tightness of the wearable device when the device of Pantelopoulos determines that the signal quality of the electrodes is low, and the wristband should be tightened, instead of prompting the user to perform the action of tightening (Pantelopoulos paragraph 0270-0272). In addition, it would improve the accuracy and operation of the blood pressure detection (Bushnell paragraph 0048). Thus, incorporating the adjusting method, and associated adjusting device and force electrodes of Bushnell, would simply constitute applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 14, Pantelopoulos in view of Vu and Bushnell teaches the method of claim 13. Yet Pantelopoulos does not disclose:
wherein the adjusting device comprises means configured to adjust the tightness of the watchband through a micro-motor.
However, in the same field of blood pressure measurement devices, Bushnell discloses:
the adjusting device (Figure 2A and B) comprising a motor (227) connected to a winch (228) which is used to tighten the watchband (paragraph 0048-0049). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Pantelopoulos and Vu to incorporate wherein the adjusting device comprises means configured to adjust the tightness of the watchband using a micro-motor, as taught by Bushnell, in order to improve the accuracy and operation of the blood pressure detection (paragraph 0048). 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos in view of Vu, as applied to claim 1, and further in view of Cho et al. (U.S. Pub. No. 2018/0060010).
Regarding claim 8, Pantelopoulos in view of Vu teaches the wearable apparatus of claim 1. Yet Pantelopoulos fails to disclose:
Wherein the angle is +/-30 degrees with reference to the preset horizontal plane.
However, in the same field of wearable physical measurement devices, Cho discloses:
Wherein the angle is +/-30 degrees with reference to the preset horizontal plane (paragraphs 0120-0131 discloses wherein triggering the state or operation of the device is based on sensed rotation value of the device and wherein the critical angle to trigger the device is 30 degrees).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the angle is +/-30 degrees with reference to the preset horizontal plane, as taught by Cho, as a simple substitution for the undisclosed critical angle of Pantelopoulos and Vu, to achieve the predictable result of triggering a specific action or status from a determined amount of rotation.
Regarding claim 17, Pantelopoulos in view of Vu teaches the wearable apparatus of claim 10. Yet Pantelopoulos fails to disclose:
Wherein the angle is +/-30 degrees with reference to the preset horizontal plane.
However, in the same field of wearable physical measurement devices, Cho discloses:
Wherein the angle is +/-30 degrees with reference to the preset horizontal plane (paragraphs 0120-0131 discloses wherein triggering the state or operation of the device is based on sensed rotation value of the device and wherein the critical angle to trigger the device is 30 degrees).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the angle is +/-30 degrees with reference to the preset horizontal plane, as taught by Cho, as a simple substitution for the undisclosed critical angle of Pantelopoulos and Vu, to achieve the predictable result of triggering a specific action or status from a determined amount of rotation.
Response to Amendment
Applicant amended claims 1, 3, 5, 8, 10, 12, 14, and 17 in the response filed 04/06/2022.
Response to Arguments
Applicant’s arguments and amendments, see pages 2-6 of the response, filed 04/06/2022, with respect to the rejections of claims 1, 3-5, 8, 10, 12-14, 17, and 19 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vu et al. (U.S. Pub. No. 2015/0022366).
Additionally, Applicant argues that Vu does not disclose the recited claim limitation, however this argument is not persuasive. Vu in paragraph 0045 disclose wherein triggering the action of a device includes moving the device in a particular way and holding at a particular angle for a particular period of time such that the device is triggered by moving the device from a preset reference plane and then rotating or turning the device at a particular angle with reference to a horizontal plane for a preset or particular period of time. Such that Vu teaches wherein the triggering operation satisfying the preset condition comprises: an angle at which the user wearing the wearable apparatus rotates the wearable apparatus with reference to a preset horizontal plane being in a preset angle range with reference to the preset horizontal plane during a first preset time period, wherein the preset horizontal plane is set according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed by the user wearing the wearable apparatus. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792